DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references cited on IDS received 3/22/2019 and 7/23/2020 have been considered as best possible considering the number of references. If the Applicant wants particular specific portions of any references considered, the Applicant is encouraged to more specifically explain the relevance of the document(s).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a relay portion that is disposed on the outside of the opening portion with a gap therebetween”. It is unclear between what two parts the “therebetween” is referring. If the relay portion is disposed on the outside of the opening portion, then how is there a gap between the opening portion and the relay portion?
Claim Interpretation

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hasuo (US 2014/0290415).
Hasuo discloses:

Claim 1. A robot comprising:
a base (12) that is installed on a floor; and a movable portion (14) including a rotating drum (14; para. [0023]) that is supported so as to be rotatable about a vertical axis with respect to the base (Fig. 1),
wherein the base is provided with an opening portion (near 50 in Fig. 2) through which wire members are led into the base from the outside thereof,
wherein the base and the rotating drum are provided with, at a position including the axis, a hollow portion in which the wire members that have been led into the base are guided into the rotating drum along the axis (Figs. 1 & 2),
wherein the robot further comprises a distribution board member (50; para. [0026] states that “first line distribution board 50 may have the same configuration as the second line distribution board 52”) that is detachably attached to the base, in the vicinity of the opening portion,
wherein the distribution board member is provided with an attachment portion (similar to 52A - [0026], [0028]) that is attached to the base, and a relay portion (Para. [0028], [0026]. See Figs. 4, 5)  that is disposed on the outside of the opening portion with a gap therebetween when the attachment portion is attached to the base, and
wherein the relay portion includes a mountable region having a larger area than the opening portion and in which a connector (one or more of 40a to 40f) that relays at least some of the wire members can be mounted. (See Figs. 1, 2, 4, 5)
Claim 2. A robot according to Claim 1, wherein:
the distribution board member is formed in a box shape (Fig. 7 - 90A & 90B; [0036] - “rectangular parallelepiped shape”; [0026]; [0042]);
the attachment portion (90A) is formed on one surface of the distribution board member, and is provided with an opening that is disposed at a position coincident with the opening portion and 
the relay portion is formed on another surface (90B) of the distribution board member, said surface facing the aforementioned one surface, and in a state in which the attachment portion is attached to the base, the mountable region is disposed in a state in which the mountable region expands with respect to the opening portion in at least one of a vertical direction and a horizontal direction. (Fig. 7)
Claim 3. A robot according to Claim 2, wherein the distribution board member is provided with an inclined surface that is inclined in a direction in which the distribution board member gradually widens from the attachment portion toward the relay portion. (see annotated Fig. 1 below)

    PNG
    media_image1.png
    859
    821
    media_image1.png
    Greyscale

Claim 4. A robot according to Claim 2, wherein the distribution board member is formed in a cuboid box shape. (Fig. 7 - 90A & 90B; [0036] - “rectangular parallelepiped shape”; [0026]; [0042])
Claim 5. A robot according to Claim 1, wherein the relay portion has, in a region of the mountable region other than a region in which the connector is mounted, a penetration opening (at 80 - Fig. 5) that allows 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasuo in view of Konno (US 2019/0022851).
Re claim 6
Hasuo discloses all claim limitations, see above, but does not expressly disclose the base is provided with a groove having a shape from which a portion of a peripheral edge of the opening portion is cut out, the peripheral edge being disposed in a direction in which the relay portion expands; and the groove is capable of accommodating the wire members that are relayed by the relay portion.
Konno teaches the base (4; para. [0035]) is provided with a groove (See Fig. 2 - gap S; [0041])) having a shape from which a portion of a peripheral edge of the opening portion is cut out, the peripheral edge being disposed in a direction in which the relay portion expands; and the groove is capable of accommodating the wire members that are relayed by the relay portion, for the purpose of simplifying the layout of cables [0065].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GREGORY T PRATHER/               Examiner, Art Unit 3658     

/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658